DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 9, 12, 14 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Publication 20190174640 A1) in view of Klyomoto et al. (U.S. Patent Publication 20120049309 A1).
Regarding claim 1, Park discloses “A flexible display device ([0015] “flexible display panel”) including a bending area and a plurality of non- 5bending areas, the flexible display device comprising: 
a display substrate comprising a plurality of transistors and a light-emitting element; ([0037] “In the case in which a thin film transistor array substrate is used, the flexible display panel 110 includes a pixel array unit, an encapsulation layer, and a pad unit. The pixel array unit includes a plurality of pixels having organic light-emitting devices provided at pixel areas defined by pixel-driving lines, including gate lines and data lines, for displaying an image according to a signal supplied to the pixel-driving lines. The encapsulation layer is provided to prevent the penetration of moisture into each pixel to protect the organic light-emitting device from being damaged. [0038]) 
a sensing film ([0047] “The resin unit 140 may be made of a synthetic resin, such as an epoxy resin or an urethane resin, or a silicone or the like.” [0043] – [0046])
10wherein the metal plates comprise a soft magnetic material.  ([0038] “A very thin metal plate may be attached to the rear surface of the flexible substrate. The metal plate may be made of an invar material.”) 

Kiyomoto at least Fig 1 teaches “a plurality of metal plates (sensor 12, sensor IC chip 11, [0029 ] ”a reinforcing plate 1, which is made of metal or composite material“)  below sensing film (Fig. 1, film substrate 21).
Combine Park and Kiyomoto disclose “a sensing film (Kiyomoto [0029] “a film substrate 21 of an electrical circuit pattern on which electrical components are mounted,” [0067] “[0067] 21 is the film substrate (or sometimes called the flexible printed circuit (FPC)).”) below the display substrate (Park Fig. 6 flexible display panel 110) and configured to recognize an input of an electronic pen”. (Kiyomoto [0029] “a film substrate 21 of an electrical circuit”. Because film substrate 21 is an electrical circuit, therefore, electrical circuit acknowledge the existence of input of electronic pen via electrodes.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate metal plate by Klyomoto into device of Park.  The suggestion/motivation would have been to improve efficiency. (Klyomoto: [0029])
Regarding claim 2, Park and Klyomoto disclose “wherein the plurality of non-bending areas comprises a first non-bending area and a second non-bending area, the bending area being between the first non-bending area 15and the second non-bending area, (Park Figs, 1- 5, [0036] – [0038] [0044]) 
and the plurality of metal plates comprises a first metal plate configured to overlap with the first non-bending area, and a second metal plate configured to overlap with the second non-bending area”.  (Park Figs, 1- 5, [0036] – [0038] [0044]) 
Regarding claim 9, Park and Klyomoto disclose wherein the sensing film comprises: a base film; (Park [0047]) 15a first sensing electrode on the base film; (Park [0004]) an insulating layer on the first sensing electrode; (Park Figs, 1- 5, [0036] – [0038] [0044]) and a second sensing electrode on the insulating layer.  (Park [0004])
Regarding claim 12, Park and Klyomoto disclose wherein the sensing film overlaps with all of the bending area and the plurality of non-bending areas.  (Park [0043] – [0047])
Regarding claim 14, Park and Klyomoto disclose 5wherein the soft magnetic material comprises Invar, ferritic stainless steel, Permalloy, Perminvars, or Permendur.  (Park [0038] “A very thin metal plate may be attached to the rear surface of the flexible substrate. The metal plate may be made of an invar material.”) 
Regarding claim 15, Park discloses “A flexible display device ([0015] “flexible display panel”) that is foldable, comprising: 
10a display substrate comprising a plurality of transistors and a light-emitting element; ([0037] “In the case in which a thin film transistor array substrate is used, the flexible display panel 110 includes a pixel array unit, an encapsulation layer, and a pad unit. The pixel array unit includes a plurality of pixels having organic light-emitting devices provided at pixel areas defined by pixel-driving lines, including gate lines and data lines, for displaying an image according to a signal supplied to the pixel-driving lines. The encapsulation layer is provided to prevent the penetration of moisture into each pixel to protect the organic light-emitting device from being damaged. [0038]) 
Park does not disclose “at least one metal plate below the sensing film”.  
(Fig. 1, sensor 12, sensor IC chip 11, [0029 ] ”a reinforcing plate 1, which is made of metal or composite material“)  below the sensing film”.  (Fig. 1, film substrate 21).
Combine Park and Kiyomoto disclose “a sensing film (Kiyomoto [0029] “a film substrate 21 of an electrical circuit pattern on which electrical components are mounted,” [0067] “[0067] 21 is the film substrate (or sometimes called the flexible printed circuit (FPC)).”) below the display substrate (Park Fig. 6 flexible display panel 110) and configured to recognize an input of an electronic pen”. (Kiyomoto [0029] “a film substrate 21 of an electrical circuit”. Because film substrate 21 is an electrical circuit, therefore, electrical circuit acknowledge the existence of input of electronic pen via electrodes.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate metal plate by Klyomoto into device of Park.  The suggestion/motivation would have been to improve efficiency. (Klyomoto: [0029])


Claims 3 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Publication 20190174640 A1) in view of Klyomoto et al. (U.S. Patent Publication 20120049309 A1) and Ai et al. (U.S. Patent Publication 20200166974 A1).
Regarding claim 3, Park and Klyomoto do not disclose “20wherein respective facing ends of the first metal plate and the second metal plate come into contact with each other in a state in which the flexible display device is unfolded”.  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate metal plate by Ai into device of Park and Klyomoto.  The suggestion/motivation would have been to improve efficiency. (Ai: [0067])
Regarding claim 4, Park, Klyomoto and Ai disclose “wherein the respective 25facing ends overlap with the bending area”.  (Ai: [00709] [0074] [0075]) 
Regarding claim 5, Park and Klyomoto do not disclose “wherein the plurality of metal plates further comprises a third metal plate below the first metal plate”.  
Ai discloses “wherein the plurality of metal plates further comprises a third metal plate below the first metal plate”.  ([0067] [0081]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate metal plate by Ai into device of Park and Klyomoto.  The suggestion/motivation would have been to improve efficiency. (Ai: [0067])
Regarding claim 6, Park, Klyomoto and Ai disclose wherein respective facing ends of the first metal plate and the second metal plate are spaced apart from each other by an interval in a state in which the flexible display device is unfolded.  (Ai [0067] [0081]) 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Publication 20190174640 A1) in view of Klyomoto et al. (U.S. Patent Publication 20120049309 A1) and Hayton et al. (U.S. Patent Publication 20110095999 A1).
Regarding claim 11, Park and Klyomoto do not disclose “wherein each of the plurality of metal plates has a thickness of 20 um to 150 um”.  
Hayton discloses “wherein each of the plurality of metal plates has a thickness of 20 um to 150 um”.  ([0015] [0016]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate metal plate thickness by Hayton into device of Park and Klyomoto.  The suggestion/motivation would have been to save cost. (Hayton: [0015])

Claims 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Publication 20190174640 A1) in view of Klyomoto et al. (U.S. Patent Publication 20120049309 A1) and Shimizu et al. (U.S. Patent Publication 20150241991 A1).
Regarding claim 16, 15 Park and Klyomoto do not disclose wherein the at least one metal plate comprises a lattice area in which a lattice pattern is defined.  
Shimizu discloses wherein the at least one metal plate comprises a lattice area in which a lattice pattern is defined.  ([0014] – [0016]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate metal plate by Shimizu into 
Regarding claim 17, Park, Klyomoto and Shimizu disclose “wherein the lattice area has a width of 2 mm to 20 mm.”  (Shimizu [0014] – [0016]) 

Response to Arguments
Applicant's arguments filed 11/3/2011 have been fully considered but they are not persuasive. 
Applicant’s argument on page 8 noted “combination of Park in view of Kiyomoto does not teach “a sensing film below the display substrate and configured to recognize an input of an electronic pen”.
The Examiner respectfully disagree. 
First, Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F .2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Combination of Park in view of Kiyomoto teach “a sensing film (Kiyomoto [0029] “a film substrate 21 of an electrical circuit pattern on which electrical components are mounted,” [0067] “21 is the film substrate (or sometimes called the flexible printed circuit (FPC)).”) below the display substrate (Park Fig. 6 flexible display panel 110 [0039] “the display device 100 may further include a touchscreen (not shown) that provides an interface for user touch. The touchscreen may be attached to the flexible display panel 110, may be mounted in the flexible display panel 110 during the process of forming the pixel array unit according to an in-cell touch scheme, or may be provided through a patterning process.”) and configured to recognize an input of an electronic pen”. (Kiyomoto [0029] “a film substrate 21 of an electrical circuit”. Because film substrate 21 is an electrical circuit, therefore, electrical circuit acknowledge the existence of input of electronic pen via electrodes.)
Furthermore, The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard. MPEP 2111.
Claim use the term “recognize an input”.
According to dictionary definition of the term “recognize” means “acknowledge the existence”.
Claim language “configured to recognize an input of an electronic pen” and “configured to detect an input of an electronic pen” are different. 
All words in a claim must be considered in judging the patentability of that claim against the prior art.” In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970).
Applicant’s argument on page 8 noted “Kiyomoto does not teach “a plurality of metal plates below a sensing film”.
The Examiner respectfully disagree. 
Claim does not define what “metal plates” are.
(sensor 12, sensor IC chip 11, [0029 ] ”a reinforcing plate 1, which is made of metal or composite material“)  below sensing film (Fig. 1, film substrate 21).
Please refer to following diagram for evidentiary support. 

    PNG
    media_image1.png
    847
    788
    media_image1.png
    Greyscale

Therefore, applicant’s arguments are not persuasive. 
Allowable Subject Matter
Claim 10 is allowed.
Claims 7, 8, 18 - 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646.  The examiner can normally be reached on Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN-NAN LIN/Primary Examiner, Art Unit 2693